                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         SCOTT JOHNSON,                                      Case No. 18-cv-04708-BLF (NC)
                                  11
                                                       Plaintiff,                            ORDER RE: DEFENDANTS’
Northern District of California




                                  12                                                         RESPONSE TO ORDER TO
 United States District Court




                                                v.                                           SHOW CAUSE
                                  13
                                         RSCC HOLDINGS, LLC, et al.,                         Re: Dkt. No. 25
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17          On May 8, 2019, plaintiff Scott Johnson moved for discovery sanctions against
                                  18   defendants RSCC Holdings, LLC and N&LS Inc., citing Defendants’ failure to provide
                                  19   their initial disclosures by the February deadline. See Dkt. No. 22. Defendants’ response
                                  20   to Johnson’s motion was due on May 13, 2019. On May 15, the Court reminded
                                  21   Defendants to respond to Johnson’s motion and sua sponte extended Defendants’ deadline
                                  22   to respond to May 22. See Dkt. No. 23. When Defendants again did not respond, the
                                  23   Court issued an order to show cause requiring Defendants to serve their initial disclosures
                                  24   and explain why they had repeatedly missed deadlines. See Dkt. No. 24. Defendants’
                                  25   response was due on May 31.
                                  26          Defendants did not respond until June 2. See Dkt. No. 25. And in that response,
                                  27   Defendants failed to explain why they did not timely serve their initial disclosures or
                                  28   respond to Johnson’s motion. See id.
                                  1           The Court now gives Defendants one final chance to explain:
                                  2              1. Why it took almost four months past the initial disclosure deadline to serve
                                  3                  their initial disclosures; and
                                  4              2. Why Defendants did not respond to Johnson’s motion and two Court orders.
                                  5    Defendants must file their response in writing by June 10, 2019. The Court sets a hearing
                                  6    on this order to show cause for June 12, 2019, at 1:00 p.m. Johnson’s counsel may appear
                                  7    by telephone. Defendants’ counsel may not appear by telephone and is ORDERED to
                                  8    appear in person. Because this is not the first case where Defendants’ counsel has failed to
                                  9    timely respond to Court orders or motion practice (see Brooke v. Saratoga Motel, No. 18-
                                  10   cv-6422-NC, Dkt. No. 25 (May 29, 2019)), the Court warns Defendants’ counsel that
                                  11   failure to comply with this order may result in referral for investigation to the Standing
                                       Committee on Professional Conduct for the Northern District of California under Civil
Northern District of California




                                  12
 United States District Court




                                  13   Local Rule 11-6.
                                  14          IT IS SO ORDERED.
                                  15
                                  16   Dated: June 5, 2019                            _____________________________________
                                                                                            NATHANAEL M. COUSINS
                                  17                                                        United States Magistrate Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        2
